Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1, 3-6, 8, 10, 12-15, 17 and 19 are presented for examination.
3.          This office action is in response to the claims filed 12/10/2021. 
4.	Claims 1, 10 and 19 are independent claims.
5.	The office action is made Final.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.        Claims 1, 3-6, 8, 10, 12-15, 17 and 19 are rejected under 35 U.S.C.103 as being unpatentable over NPL1 in view of Torbjornsen et al (US 20090164437 A1) hereinafter as Torbjornsen.

NPL1 was cited in the Information Disclosure Statement (IDS) Form (SB08) “NPL Row A” received 04/17/2019.
TRANSIER, Frederik, and Peter Sanders. "Out of the box phrase indexing." International Symposium on String Processing and Information Retrieval. Springer, Berlin, Heidelberg, 2008, 12 PAGES.


Examiner Note and interpretation:
In reference with the Applicant instant application, Fig 1, [0020]-[0024], 
[0020] initially it may be determined whether a query is expensive or not. A cost function may be evaluated on the query and the result may be compared with a threshold TE (First threshold) which is an estimation of how expensive queries need to be to qualify for being added to the phrase index. A goal (of a finalized phrase index) is to store the results of the k top most expensive queries, where k depends on the available or configurable amount of memory. In some implementations, TE may be initially set to a low constant value. If the query is not expensive enough, the query is answered, without accessing the phrase index. Otherwise, the process may proceed with looking up the query in the phrase index. In this phase the phrase index may be locked in a shared mode to avoid concurrent data manipulation. If the query is existing, the result is returned. If not, the query cost is compared with threshold TT (second threshold) (which marks the point where all queries having greater costs than TT are contained in the phrase index). This implies that queries with costs greater than TT that are not stored have an empty result. In the case where costs are lower than TT and the query was not found in the phrase index, the shared lock is released and the query is executed using the standard procedure (e.g., without accessing the phrase index.). Once the result is calculated, the query is again looked up in the phrase index under a shared lock. If the query was added (by a different thread) or the threshold TE was increased above the query's cost, the result may be returned immediately. Otherwise, the lock may be promoted to exclusive, the result may be stored, and thresholds (e.g., TE and TT) may be adjusted (e.g., adapted) as described herein. And, the result to the query may be returned.
[0022] In the example of FIG. 1, the threshold TE (First threshold) may be set to represent the bottom threshold of what should be considered a candidate phrase for additional processing to add to the inverted index of tuple phrases. The threshold TE (First threshold) may thus be an estimation of how expensive queries need to be to qualify for being added to the phrase index.
[0024], The TT (second threshold) value represents the cost of the most expensive word phrase in the phrase index (which is an inverted index as noted). If this is an initial pass of the process 100, the TT value may be set as a predetermined TT value or a default value, but the TT value will be re-set as part of process 100 as noted below.

10.	Regarding claim 1, NPL1 teaches a method comprising: 
receiving a query including a tuple phrase (See page 3 & 4 (note 1 & 2), term pair query);
adding to the phrase index a document identifier and a positional information for the tuple phrase (See page 3 & 4 (note 1 & 2), Build up an inverted index I (phrase index) keeping track of all occurring two-term phrases), and 
NPL 1 further explicitly teaches adapting the first threshold and a second threshold value, the first threshold representing a threshold lower estimate of query processing burden associated with a least burdensome tuple phrase in the dictionary (See page 3 & 4 (note 1 & 2), a suitable threshold T1 indicating if the phrase s.t is added to the index I or nor, see also m = min {kt1k, kt2k} (First threshold), estimate the costs of each two-term phrase occurring in a given query and determine if it should be covered by the index. If the phrase is actually contained in the index, we replace both terms by their phrase. Otherwise, if we cannot find it, we know that the result set is empty and we are done.) and the second threshold representing a top estimate of query processing burden associated with a most burdensome tuple phrase in the dictionary (See page 3 & 4 (note 1 & 2), n = max {kt1k, kt2k}, (second threshold), Page 9, in order to get an idea of the performance on those systems, we measured the memory size of involved inverted lists for each query. We believe that this is a good estimation for the performance of disk based systems as it reflects the costs for retrieving the lists from an external storage. The phrase index construction could be as follows: Write all term (-ID) pairs during the standard indexing process to the disk. Iterate through them and check if a phrase has to be added. If so, lookup the phrase in the index to avoid that a query is executed twice. If it is not yet present, do the search and add the outcomes. We report corresponding results to our main-memory experiments); and sending a query response including a generated query result corresponding to the tuple phrase (See page 3 & 4 (note 1 & 2)).  

However Torbjornsen also teaches receiving a query including a tuple phrase ([0292], “A posocc file supports phrase searches, but is much more expensive when stop words are present in the query than using a dedicated phrase search file.”);
adding the tuple phrase to a phrase index as part of a lazy creation of the phrase index ([0019], “generating a list of all occurrences of keywords in the documents of each update generation (phrase index)”, [0042], [0044], “The core search engine 101 in itself comprises further subsystems, namely an indexing subsystem 101a for crawling and indexing content documents and a search subsystem 101b for carrying out search and retrieval proper... the search engine indexes documents from the document or the content repository and creates the index of the search engine with keywords essentially in the form of all words from the index documents with the exception of stop words. When processing a search query, the query or search terms is applied to searching the index, finding the keywords of the index matching the search terms and on this basis retrieving the documents forming the result set of the query.”, [0057], “phraseocc index”,  [0062], Fig 3, the occurrence file (phrase index).  [0064]- [0065], “Larger position lists are placed in an occurrence file (phrase index)),, the adding further comprising: 
adding the tuple phrase to a dictionary mapped to the phrase index (Fig 3, Dictionary, [0047], [0064]-[0065], “The dictionary maps from a word (text) to a word identifier WID and the position list and delta list for the last checkpointed generation CG. the tuple phrase <word,WID>=<quality,131>  is mapped to the occurrence file (phrase index)”, [0245]), 
adding to the phrase index a document identifier and a positional information for the tuple phrase (See Fig 5, paragraph [0112] and table below] , the occurrence file (phrase index) comprises DocumentInfo (a document identifier) contains the information about one document.  OccurrenceInfo (a positional information) is the information about every occurrence of the word.), and further teaches
adapting a first threshold and a second threshold value ([0032], Set two threshold values (lower and upper))
sending a query response including a generated query result corresponding to the tuple phrase ([0016], [0042], [0044], [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Torbjornsen’s system into NPL1’s and by incorporating Torbjornsen into NPL1 because both system are related to indexing of a search engine would dynamically updating of an index of a search engine.

11.	Regarding claim 3, NPL1 and Torbjornsen teach the invention as claimed in claim 1 above and further Torbjornsen teaches generating the query result including the document identifier indicating a document containing the tuple phrase and the positional information indicating where in the document the tuple phrase is located ([0003], [0043], “the core search engine 101 can produce additional metadata about the result set such as summary information for document attributes.”, [0044], “When processing a search query, the query or search terms is applied to searching the index, finding the keywords of the index matching the search terms and on this basis retrieving the documents forming the result set of the query” and [0047], see also Fig 5 and [0058]).  
12.	Regarding claim 4, NPL1 and Torbjornsen teach the invention as claimed in claim 1 above and further Torbjornsen teaches wherein the first threshold and the second threshold are adapted over time as additional tuple phrases are received as part of the lazy creation of the dictionary and the phrase index ([0129]-[0132], the first and second thresholds are adapted as the creation of the dictionary and the phrase index (the occurrence file) of Fig 3).  Dictionaries can either be available in advance before indexing the data (static dictionaries) or constructed on the fly (dynamic dictionaries).

13.	Regarding claim 5, NPL1 and Torbjornsen teach the invention as claimed in claim 1 above and further NPL1 teaches wherein the first threshold and the second threshold are adapted until the first threshold equals the second threshold (NPL1, the case where the first threshold = second threshold. See page 3 & 4 (note 1 & 2), a suitable threshold T1 indicating if the phrase s.t is added to the index I or nor, see also m = min {kt1k, kt2k} (First threshold), estimate the costs of each two-term phrase occurring in a given query and determine if it should be covered by the index. If the phrase is actually contained in the index, we replace both terms by their phrase. Otherwise, if we cannot find it, we know that the result set is empty and we are done. See page 3 & 4 (note 1 & 2), n = max {kt1k, kt2k}, (second threshold), Page 9, in order to get an idea of the performance on those systems, we measured the memory size of involved inverted lists for each query. We believe that this is a good estimation for the performance of disk based systems as it reflects the costs for retrieving the lists from an external storage. The phrase index construction could be as follows: Write all term (-ID) pairs during the standard indexing process to the disk. Iterate through them and check if a phrase has to be added. If so, lookup the phrase in the index to avoid that a query is executed twice. If it is not yet present, do the search and add the outcomes. We report corresponding results to our main-memory experiments). 

14.	Regarding claim 6, NPL1 and Torbjornsen teach the invention as claimed in claim 1 above and further NPL1 teaches wherein when the first threshold and the second threshold are equal, the dictionary and the phrase index are in a static state (NPL1, the case where the first threshold = second threshold. See page 3 & 4 (note 1 & 2), a suitable threshold T1 indicating if the phrase s.t is added to the index I or nor, see also m = min {kt1k, kt2k} (First threshold), estimate the costs of each two-term phrase occurring in a given query and determine if it should be covered by the index. If the phrase is actually contained in the index, we replace both terms by their phrase. Otherwise, if we cannot find it, we know that the result set is empty and we are done. See page 3 & 4 (note 1 & 2), n = max {kt1k, kt2k}, (second threshold), Page 9, in order to get an idea of the performance on those systems, we measured the memory size of involved inverted lists for each query. We believe that this is a good estimation for the performance of disk based systems as it reflects the costs for retrieving the lists from an external storage. The phrase index construction could be as follows: Write all term (-ID) pairs during the standard indexing process to the disk. Iterate through them and check if a phrase has to be added. If so, lookup the phrase in the index to avoid that a query is executed twice. If it is not yet present, do the search and add the outcomes. We report corresponding results to our main-memory experiments).

15.	Regarding claim 17, NPL1 and Torbjornsen teach the invention as claimed in claim 16 above and further NPL1 teaches in response to a memory capacity for storing the dictionary and/or the phase index not exceeding a memory threshold parameter, adapting the first threshold and the second threshold value by increasing the first threshold and decreasing the second threshold; and in response to the memory capacity for storing the dictionary and/or the phase index exceeding the memory threshold parameter, removing one or more tuple phrases from the dictionary until the memory capacity does not exceed the memory threshold parameter (NPL1, See related work memory consumption, selection criteria and Valuations for External Memory Systems paragraphs).

16.	Regarding claims 10, 12-15 and 17, those claims recite a system performs the method of claims 1, 3-6 respectively and are rejected under the same rationale. Except claims 17 and 18 (See rejections above).

17.	Regarding claims 19, those claims recite a non-transitory computer readable storage medium storing instructions performs the method of claims 1 respectively and are rejected under the same rationale.

Respond to Amendments and Arguments
18.	Applicant's arguments received on 12/10/2020 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
19. 	THIS ACTION IS MADE FINAL.
20.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169